              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA :                No. 1:18-CR-0190
                         :
                         :
           v.            :
                         :
                         :
FERNANDO RODRIGUEZ-COLON :                 Judge Sylvia H. Rambo

                                 ORDER

      In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED that Defendant’s motions to suppress evidence and to suppress certain

statements, (Docs 29, 31,) are DENIED.

                                            s/Sylvia H. Rambo
                                            SYLVIA H. RAMBO
                                            United States District Judge

Dated: January 3, 2019
